I concur. I might add that I do not think that Article VI, Section 30 of the Constitution of Utah was intended to prevent retirement plans for public officers or employees. While its language is broad, its intent was to prevent the acceptance of a low bid from a favored contractor and a subsequent increase of his emoluments by additional later payments. This was one device by which contractor city machines had been built up in eastern cities at the time our Constitution was being drafted. As to public officers, agents and servants, it was to prevent extra pay above that contracted for in the case of the public agent or servant, or above the statutory salary which becomes part of the employment contract upon the election or appointment of the public officer. *Page 205